Citation Nr: 0740977	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for left leg varicose 
veins.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right ear hearing loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for right leg varicose veins.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and January 2007 decisions 
rendered by the Newark, New Jersey Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In September 2007, the veteran testified at a hearing before 
the undersigned.  A copy of that hearing transcript is 
associated with the veteran's claims file.

The issues of service connection for a back disorder and left 
leg varicose veins are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss is manifested by Level XI hearing acuity in 
the right ear, and Level I hearing acuity in the left ear.  

2.  For the period prior to February 15, 2006, right leg 
varicose veins are characterized as mild, and without 
evidence of persistent edema.  

3.  Beginning February 15, 2006, the medical evidence 
demonstrates right leg varicose veins characterized by 
swelling and soreness, with objective signs of stasis 
dermatitis and sacular varicosities. 


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right ear hearing loss have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.85, Diagnostic Code 6100 (2007).

2.  Prior to February 15, 2006, the criteria for an initial 
rating in excess of 10 percent for right leg varicose veins 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).

3.  Effective February 15, 2006, the criteria for a 20 
percent evaluation for right leg varicose veins has been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in July 2004 letters pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claims, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claims for service connection.  He 
was later advised by way of a March 2006 letter how VA 
assigns disability ratings and effective dates.  In the July 
2004 letters, he was advised to identify any evidence in 
support of the claims.  In addition, he was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the veteran of the evidence it 
had received in connection with the claims.   

With respect to the claims for higher initial evaluation for 
service-connected hearing loss and left lower extremity 
varicose veins, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify for these issues has been satisfied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, the Board finds that the RO's notices 
in July 2004 and March 2006 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  Moreover, the veteran was 
afforded numerous VA examinations, as discussed in greater 
detail below.  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Hearing Loss

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87. In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
in 38 C.F.R. § 4.87 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII in 38 
C.F.R. § 4.87 by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007). 

In this matter, the appellant is seeking a higher initial 
rating for service-connected right ear hearing loss.  In 
cases such as these, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119, 126 (1995).  

The veteran underwent a private audiogram in June 2004.  The 
results are in chart form, and essentially reveal severe 
sensorineural hearing loss in the left ear.  

A VA audiological examination in July 2004 revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

15
5
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.   
No speech recognition scores were recorded for the right ear.  
A physical examination the following month revealed no 
clinical evidence of active ear disease, and no neurological 
findings.  

A VA audiological examination in September 2005 revealed 
similar findings.  
Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

15
0
5
10

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear. 
Due to the severity of the right ear hearing loss, no speech 
recognition testing could be performed.  The examiner 
described the effects of the disability on the veteran's 
ordinary activities, and stated that the condition reduced 
effective communication with family, friends, and coworkers.  
The examination is adequate for rating purposes.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

The relevant rating criteria instructs that Table VIA should 
be utilized, since the hearing impairment is based upon 
puretone threshold average without any speech discrimination 
scores.  That table yields a Roman numerical designation of 
XI for the left ear.  Since the left ear is not service-
connected, and does not show hearing loss compensable to the 
10 percent level, that ear is assigned a Roman numerical 
designation of I.  Applying the Roman numerals to Table VII 
reveals a disability rating of 10 percent.  

The veteran's right ear hearing loss does not warrant an 
initial rating in excess of 10 percent.  38 C.F.R. § 4.87.  
The Board acknowledges the veteran's complaints that his 
hearing loss results in difficulty communicating with others.  
The assignment of disability ratings for hearing impairment, 
however, is derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards. Such factors do not 
appear in this case.  There is nothing exceptional about the 
veteran's hearing loss, and the schedular rating, which has 
been assigned adequately, compensates him for his related 
industrial impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

III.  Varicose Veins

The veteran seeks a higher initial rating for service-
connected varicose veins of the right lower extremity.  The 
disability is rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7120.  Pursuant to such 
Diagnostic Code, a 10 percent rating contemplates 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, a 20 percent evaluation is assigned for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema, a 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 100 
percent evaluation contemplates massive board-like edema with 
constant pain at rest.  

The Board has reviewed the evidence of record, but finds that 
the preponderance of the evidence is against assignment of an 
initial disability in excess of 10 percent, as the criteria 
for a higher rating have not been met.  In this matter, the 
veteran has undergone VA examinations in September 2004 and 
February 2006.  In addition, he has submitted statements from 
R. G., D.O.  The VA examiner in September 2004 and Dr. R.G. 
in October 2004, both noted that varicose veins with stasis 
dermatitis were "mild."  There was no evidence of 
persistent edema.  Rather, edema was characterized as 
"mild."  

However, there are clinical indications that the condition 
became more severe.  During the February 15, 2006, 
examination, the veteran reported a gradual worsening of 
symptoms.  He was unable to completely relieve swelling and 
soreness by elevating the leg.  He had leg fatigue and fungal 
infections in his feet.  Upon physical examination, there was 
stasis dermatitis, sacular varicosities, trace edema, and 
lack of hair on the shin.  Based upon these clinical symptoms 
the Board finds that the evidence supports the assignment of 
a "staged" rating; that is the evidence shows that 
beginning February 15, 2006, the criteria for a 20 percent 
disability evaluation were met.  While the criteria for a 20 
percent evaluation are met, the evidence does not approximate 
the criteria for a 40 percent evaluation, in that there is no 
evidence of persistent edema with stasis pigmentation, and no 
evidence of ulceration.  

The Board has considered other potentially applicable 
Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the diagnostic code for varicose veins is 
identical to Diagnostic Code 7121.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).  The other diagnostic codes for 
diseases of the arteries and veins are not shown to be 
applicable here.  38 C.F.R. § 4.104, Diagnostic Codes 7101, 
7110, 7111, 7112, 7113, 7114, 7115, 7117, 7118, 7119, 7122, 
7123 (2007).  Accordingly, increased evaluations under these 
Diagnostic Codes for right leg varicose veins are not 
warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007). "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  The veteran has not required hospitalization due 
to this disorder and there is no evidence showing 
interference with employment.  Therefore, the Board finds no 
evidence of an exceptional disability picture.  Accordingly, 
referral for consideration of an extra-schedular evaluation 
is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for right ear 
hearing loss is denied.  

For the period prior to February 15, 2006, the criteria for 
an initial evaluation in excess of 10 percent for right leg 
varicose veins is denied.  

Effective February 15, 2006, a 20 percent evaluation for 
right leg varicose veins is granted, subject to the law and 
regulations governing the payment of monetary benefits.   

REMAND

The Board finds that additional development is warranted with 
respect to the claims of service connection for a back 
disorder and service connection for left leg varicose veins.  

With respect to the claim for service connection for a back 
disability, the veteran claims that he fell off a wing of an 
aircraft during his service in the U.S. Navy.  He also 
alleged, without offering much supporting detail, that a 
current back condition was due to a slip and fall injury 
during service.  The veteran's service medical records do not 
document treatment for a back injury falling a fall from an 
aircraft wing.  They do show treatment in November 1955 for a 
twisting type injury to the back, diagnosed as myositis.  
Current outpatient treatment records show treatment for 
lumbar disc disease with arthritic changes.  

The veteran has never been afforded a VA examination in 
connection with this claim, and the Board finds that an 
examination is necessary in order to appropriately determine 
the current nature, extent, and etiology of the back 
condition.  

With respect to the claim for left leg varicose veins, the 
veteran contends that he was treated during active duty 
service for cellulitis to both legs.  He alleged that the 
condition has continued since discharge and currently results 
in varicose veins and fatigue in the left leg.  The veteran 
underwent VA examinations in September 2004 and February 
2006.  While both examinations included findings of left leg 
varicose veins, neither, however, included an opinion with 
respect to the likely etiology of the disorder.  The U.S 
Court of Appeals for Veterans Claims has held that a varicose 
vein disorder is a condition capable of lay diagnosis.  Barr 
v. Nicholson, 21 Vet. App. 303 (2006).  Accordingly, the 
veteran should be afforded a VA examination that takes into 
account both the medical evidence of record, and the 
veteran's lay testimony regarding observable symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination 
for purposes of determining the current 
nature, extent and etiology of the 
claimed back disorder.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  

The orthopedic physician, based on the 
medical findings and a review of the 
claims folder, to specifically include 
review of the September 2006 clinical 
findings and opinion from R. F. C., DC, 
should offer an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that any 
current back disorder is the result of an 
incident of active military service.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should be supported 
by a complete rationale.  

2.  The RO should arrange for the veteran 
to undergo a VA examination, with an 
appropriate physician, for purposes of 
determining the current nature, extent 
and etiology of any left leg varicose 
vein disorder.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  

The physician, based on the medical 
findings and a review of the claims 
folder and consideration of the veteran's 
lay testimony, should offer an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that any current left leg 
varicose vein disorder is the result of 
active military service or any incident 
therein.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for a back 
disorder and service connection for left 
leg varicose veins on the merits, and in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


